DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28 and 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Regarding claim 28, the specification, as originally filed, lacks antecedent basis for at least some of the one or more slits having a length of 1 mm to ½ inch.  Although paragraphs [0053] and [00111] of applicant’s original specification states the slit (115) may have a width of 1 mm to one half inch, there is nothing in applicant’s original application that applicant ever contemplated at least some of the one or more slits having a length of 1 m to ½ inch.  

	Regarding claim 30, the specification fails to provide an adequate written description the two or more slits being located to allow uniform pressure release across the food during the microwave cooking process.  Paragraphs [00118] and [00134] disclose uniform degradation of a lacquer coating/seal applied over the slits, but there no explicit disclosure as to the location of the slits relative to the food within the package that allow uniform pressure release across the food during the microwave cooking process, as claimed.

Regarding claim 31, the specification, as originally filed” lacks antecedent basis for expansion of the slit ranging from one to several hundred microns during the microwave cooking process.  Although applicant’s original specification may disclose expansion of the slit (enabled as microperforations) from ninety microns to two-hundred and fifty microns (paragraph [0115]) or expansion of the slit (enabled as microperforations) fifty microns to three-hundred microns (paragraph [0116]) during the microwave cooking process, there is nothing in the applicant’s original application indicating that applicant ever contemplated a specific range of expansion to include an initial slit (punched or otherwise) having a dimension less than fifty microns, as is now claimed.  This is a new matter rejection.

Regarding claim 36, the specification, as originally filed, lacks antecedent basis for at least some of the one or more slits having a length of 1 mm to ½ inch.  Although paragraphs [0053] and [00111] of applicant’s original specification states the slit (115) may have a width of 1 mm to one half inch, there is nothing in applicant’s original application that applicant ever contemplated at least some of the one or more slits having a length of 1 mm to ½ inch.  

Regarding claim 39, the specification fails to provide an adequate written description the two or more slits being located to allow uniform pressure release across the food during the microwave cooking process.  Paragraphs [00118] and [00134] disclose uniform degradation of a lacquer coating/seal applied over the slits, but there no explicit disclosure as to the location of the slits relative to the food within the package that allow uniform pressure release across the food during the microwave cooking process, as claimed.

	Claims that have not been specifically mentioned are rejected since they depend from claims rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 27-29, 33, 35, and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 24, “the one or more slits” lacks antecedence.



In claim 27, “the one or more slits” lacks antecedence.

In claim 28, “the one or more slits” lacks antecedence.

In claim 29, “the one or more slits” lacks antecedence.

In claim 33, “the one or more punch slits” lacks antecedence.

In claim 35, “the one or more punch slits” lacks antecedence.

In claim 36, “the one or more punch slits” lacks antecedence.

In claim 37, “the one or more punch slits” lacks antecedence.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 28, 31-34, 36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,672,406 to Challis et al. and Patent Application Publication No. 2004/0213956 to Stroud, Jr. et al. (hereafter Stroud).
Regarding claim 21, Challis et al. discloses a microwavable food package (column 6, lines 24-39) comprising a first base film and a second base film that are bonded (column 3, lines 48-67 through column 4, lines 1-14) or laminated (column 3, lines 12-31) and that include one or more laser or mechanically formed holes (column 2, lines 56-59) formed as slits (Fig. 3), which have one or more length(s) and which extend all the way through the first and second base films (column 4, lines 64-67 through column 5, lines 1-18).  Challis et al. discloses the gas permeability of the apertured laminate increases from 5° C to 20° C (column 2, lines 60-64), which meets the structure implied by the functional recitation “slits…are air permeable under standard atmospheric conditions”.  Challis et al. discloses the first and second base films are configured to form the microwavable food package having an interior for cooking food (column 6, lines 24-39) and an exterior, wherein the one or more slits extend from the interior through the package to the exterior (Fig. 1), which meets the structure implied by the functional recitation “so as to be open prior to and during the microwave cooking process”, and wherein the one or more slits are located in proximity to the food (column 3, lines 12-31; column 5, lines 66-67 through column 6, lines 1-6).  Having met the claimed structure of the package, as discussed above, Challis et al. meets the structure implied by the functional recitation “wherein the package interior, and the first and second base films, expand in response to pressure buildup created by a microwave cooking process”.  
However, Challis et al. does not disclose the one or more slits configured having a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart.  Challis et al. teaches that it is known in the art to choose a hole size that would be most suitable for a particular application and make the hole with a geometrically determined height-to-width ratio (column 4, lines 64-67 through column 5, lines 1-18).  Moreover, Stroud teaches that is known in the art to make slits having a length of no more than 100 mils in an analogous packaging material (paragraph [0010]), which meets the recitation “a width ranging from .001 millimeters to several inches”.  Stroud further teaches spacing them from each other so that the total open orifice area is no greater than 20 mils/in2 in the analogous packaging material (paragraph [0010]), which meets the recitation “spaced one-one thousandth to several inches apart”.  It would have been to a person having ordinary skill in the art at the time the invention was made to make slits having a length of no more than 100 mils and space them from each other so that the total open orifice area is no greater than 20 mils/in2 in the Challis et al. package, as in Stroud, in order for the package to exhibit liquid retention while permitting gas/vapor venting.
Making slits having a length of no more than 100 mils and space them from each other so that the total open orifice area is no greater than 20 mils/in2 in the Challis et al. package, as in Stroud and discussed above, meets the structure implied by the functional recitation “wherein expansion of the two or more slits ranges from one to several hundred microns during the microwave cooking process; and wherein the length(s) and location of the two or more slits of the venting system regulate the release of pressure buildup from the interior of the microwavable food package to the exterior during the microwave cooking process.”
Regarding claim 22, Challis et al. discloses the venting system includes two slits (claim 2).
Regarding claim 23, Challis et al. discloses the venting system includes three or more slits (claim 2).
Regarding claim 24, Challis et al. discloses the slits are laser-formed (column 4, lines 64-67 through column 5, lines 1-18).
Regarding claim 25, Challis et al. discloses the slits are formed from a plurality of microperforations (slits) proximally located (Fig. 3).
Regarding claim 26, Challis et al. discloses the plurality of microperforations form a continuous opening (Fig. 1) in response to a change in temperature, which meets the structure implied by the functional recitation “during the microwave cooking process.”
Regarding claim 28, making slits having a length of no more than 100 mils and space them from each other so that the total open orifice area is no greater than 20 mils/in2 in the Challis et al. package, as in Stroud and discussed above, meets the recitation “wherein at least some of the one or more slits are 1 mm to ½ inch in length.”
Regarding claim 31, Challis et al. discloses a microwavable food package (column 6, lines 24-39) comprising a first base film and a second base film that are bonded (column 3, lines 48-67 through column 4, lines 1-14) or laminated (column 3, lines 12-31) and that include one or more laser or mechanically formed holes (column 2, lines 56-59) formed as punch slits (Fig. 3), which have one or more length(s) and which extend all the way through the first and second base films (column 4, lines 64-67 through column 5, lines 1-18).  Challis et al. discloses the gas permeability of the apertured laminate increases from 5° C to 20° C (column 2, lines 60-64), which meets the structure implied by the functional recitation “punch slits…are air permeable under standard atmospheric conditions”.  Challis et al. discloses the first and second base films are configured to form the microwavable food package having an interior for cooking food (column 6, lines 24-39) and an exterior, wherein the one or more punch slits extend from the interior through the package to the exterior (Fig. 1), which meets the structure implied by the functional recitation “so as to be open prior to and during the microwave cooking process”, and wherein the one or more punch slits are located in proximity to the food (column 3, lines 12-31; column 5, lines 66-67 through column 6, lines 1-6).  Having met the claimed structure of the package, as discussed above, Challis et al. meets the structure implied by the functional recitation “wherein the package interior, and the first and second base films, expand in response to pressure buildup created by a microwave cooking process”.  
However, Challis et al. does not disclose the one or more punch slits configured having a width ranging from .001 millimeters to several inches, and spaced one-one thousandth to several inches apart.  Challis et al. teaches that it is known in the art to choose a hole size that would be most suitable for a particular application and make the hole with a geometrically determined height-to-width ratio (column 4, lines 64-67 through column 5, lines 1-18).  Moreover, Stroud teaches that is known in the art to make slits having a length of no more than 100 mils in an analogous packaging material (paragraph [0010]), which meets the recitation “a width ranging from .001 millimeters to several inches”.  Stroud further teaches spacing them from each other so that the total open orifice area is no greater than 20 mils/in2 in the analogous packaging material (paragraph [0010]), which meets the recitation “spaced one-one thousandth to several inches apart”.  It would have been to a person having ordinary skill in the art at the time the invention was made to make punch slits having a length of no more than 100 mils and space them from each other so that the total open orifice area is no greater than 20 mils/in2 in the Challis et al. package, as in Stroud, in order for the package to exhibit liquid retention while permitting gas/vapor venting.
Making punch slits having a length of no more than 100 mils and space them from each other so that the total open orifice area is no greater than 20 mils/in2 in the Challis et al. package, as in Stroud and discussed above, meets the structure implied by the functional recitation “wherein expansion of the two or more slits ranges from one to several hundred microns during the microwave cooking process; and wherein the length(s) and location of the two or more slits of the venting system regulate the release of pressure buildup from the interior of the microwavable food package to the exterior during the microwave cooking process.”
Regarding claim 32, Challis et al. discloses the venting system includes three or more punch slits (claim 2).
Regarding claim 33, Challis et al. discloses the slits are formed from a plurality of microperforations (slits) proximally located (Fig. 3).
Regarding claim 34, Challis et al. discloses the plurality of microperforations form a continuous opening (Fig. 1) in response to a change in temperature, which meets the structure implied by the functional recitation “during the microwave cooking process.”
Regarding claim 28, making slits having a length of no more than 100 mils and space them from each other so that the total open orifice area is no greater than 20 mils/in2 in the Challis et al. package, as in Stroud and discussed above, meets the recitation “wherein at least some of the one or more slits are 1 mm to ½ inch in length.”
Regarding claim 38, Challis et al. discloses two or more punch slits of the venting system includes one or more microperforations (slits; Fig. 3).

Claims 27, 29, 30, 35, 37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,672,406 to Challis et al. and Patent Application Publication No. 2004/0213956 to Stroud, Jr. et al. (hereafter Stroud) as applied to claims 21 and 31, and further in view of Patent Application Publication No. 2005/0003150 to Lin.
Regarding claims 27 and 35, Challis et al. and Stroud disclose the claimed invention, except for the slits comprising one or more elliptical microperforations.  Lin teaches that it is known in the art to provide slits comprising one or more conic-shaped micro-gaps, which encompasses the recitation “elliptical microperforations”, in an analogous package.  It would have been an obvious matter of design choice at the time the invention was made to make the slits in the Challis et al. package comprise one or more elliptical microperforations or whatever form or shape was desired or expedient, as in Lin, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. 
Regarding claims 29 and 37, Challis et al. and Stroud disclose the claimed invention, except for at least one of the one or more slits is positioned in a central portion or near an edge of the package.  Lin teaches that it is known in the art to position slits in a central portion and near an edge of an analogous package (Fig. 8).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the slits in a central portion or near an edge of the Challis et al. package, as in Lin, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claims 30 and 39, positioning the slits in a central portion or near an edge of the Challis et al. package, as in Lin and discussed above, meets the structure implied by the functional recitation “to allow uniform pressure release across the food during the microwave cooking process.”

Response to Arguments
Applicant’s arguments filed 10/21/2021 regarding the rejection of claims 28 and 30-39 under 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered but they are not persuasive for the reasons set forth in the rejection above.

Applicant’s arguments with respect to claims 21-39 have been considered but are moot because they do not apply the new ground of rejection of claims 24, 25, 27-29, 33, 35, and 36 under 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments with respect to claims 21-39 have been considered but are moot because the current grounds of rejection do not rely solely on the Challis et al. reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Stroud reference in the current Office action has been applied only as directly corresponding evidence to support the statement in the prior Office action of 04/23/2021 that modification of the dimension and spacing of the slits in Challis et al. involves a mere change in the size of the component, and is not a new ground of rejection.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734